11TH COURT OF APPEALS
                              EASTLAND, TEXAS
                                  JUDGMENT

In re Todd William Barr,                  * Original Mandamus Proceeding

No. 11-22-00276-CR                        * October 20, 2022

                                          * Per Curiam Memorandum Opinion
                                            (Panel consists of: Bailey, C.J.,
                                            Trotter, J., and Williams, J.)

    This court has considered Todd William Barr’s petition for writ of mandamus
and concludes that the petition should be dismissed for lack of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.